Exhibit 10.10

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is effective as of [insert date] (“Agreement”),
by and between Heska Corporation, a Delaware corporation (the “Company”), and
[insert name of person] (the “Indemnitee”), with reference to the following
facts:

 

A.            The Company desires the benefits of having Indemnitee serve as an
officer and/or director secure in the knowledge that any expenses, liability
and/or losses incurred by him in his good faith service to the Company will be
borne by the Company or its successors and assigns;

 

B.            Indemnitee is willing to serve in his position with the Company
only on the condition that he be indemnified for such expenses, liability and/or
losses;

 

C.            The Company and Indemnitee recognize that obtaining liability
insurance for directors, officers and agents of a corporation at reasonable cost
may at times be difficult;

 

D.            The Company and Indemnitee recognize that there has been
substantial litigation against corporate directors, officers and agents; and

 

E.             The Company’s Restated Certificate of Incorporation allows the
Company to indemnify its directors, officers and agents to the maximum extent
permitted under Delaware law.

 

NOW, THEREFORE, the parties hereby agree as follows:

 


1.     DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT:


 


1.1       “AGENT” SHALL MEAN ANY PERSON WHO (A) IS OR WAS A DIRECTOR, OFFICER,
EMPLOYEE OR AGENT OF THE COMPANY OR A SUBSIDIARY OF THE COMPANY WHETHER SERVING
IN SUCH CAPACITY OR AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT, FIDUCIARY OR OTHER
OFFICIAL OF ANOTHER CORPORATION, JOINT VENTURE, TRUST OR OTHER ENTERPRISE AT THE
REQUEST OF, FOR THE CONVENIENCE OF, OR TO REPRESENT THE INTERESTS OF THE COMPANY
OR A SUBSIDIARY OF THE COMPANY OR (B) WAS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT
OF HESKA CORPORATION, A CALIFORNIA CORPORATION AND THE PREDECESSOR BY MERGER TO
THE COMPANY (THE “PREDECESSOR CORPORATION”), WHETHER SERVING IN SUCH CAPACITY OR
AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT, FIDUCIARY OR OTHER OFFICIAL OF ANOTHER
CORPORATION, JOINT VENTURE, TRUST OR OTHER ENTERPRISE AT THE REQUEST OF, FOR THE
CONVENIENCE OF, OR TO REPRESENT THE INTERESTS OF SUCH PREDECESSOR CORPORATION.


 

--------------------------------------------------------------------------------



 


1.2       “CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS AFTER THE DATE OF THIS AGREEMENT:


 


(A)           A CHANGE IN THE COMPOSITION OF THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”), AS A RESULT OF WHICH FEWER THAN TWO-THIRDS OF THE
INCUMBENT DIRECTORS ARE DIRECTORS WHO EITHER (A) HAD BEEN DIRECTORS OF THE
COMPANY 24 MONTHS PRIOR TO SUCH CHANGE OR (B) WERE ELECTED, OR NOMINATED FOR
ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THE
DIRECTORS WHO HAD BEEN DIRECTORS OF THE COMPANY 24 MONTHS PRIOR TO SUCH CHANGE
AND WHO WERE STILL IN OFFICE AT THE TIME OF THE ELECTION OR NOMINATION; OR


 


(B)           ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”), AS AMENDED) THROUGH
THE ACQUISITION OR AGGREGATION OF SECURITIES IS OR BECOMES THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 20 PERCENT OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES
ORDINARILY (AND APART FROM RIGHTS ACCRUING UNDER SPECIAL CIRCUMSTANCES) HAVING
THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS (THE “CAPITAL STOCK”); PROVIDED,
HOWEVER, THAT ANY CHANGE IN OWNERSHIP OF THE COMPANY’S SECURITIES BY ANY PERSON
RESULTING SOLELY FROM A REDUCTION IN THE AGGREGATE NUMBER OF OUTSTANDING SHARES
OF CAPITAL STOCK, AND ANY DECREASE THEREAFTER IN SUCH PERSON’S OWNERSHIP OF
SECURITIES, SHALL BE DISREGARDED UNTIL SUCH PERSON INCREASES IN ANY MANNER,
DIRECTLY OR INDIRECTLY, SUCH PERSON’S BENEFICIAL OWNERSHIP OF ANY SECURITIES OF
THE COMPANY.


 


1.3       “DISINTERESTED DIRECTOR” SHALL MEAN A DIRECTOR OF THE COMPANY WHO IS
NOT AND WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION IS
BEING SOUGHT BY INDEMNITEE.


 


1.4       “EXPENSES” SHALL BE BROADLY CONSTRUED AND SHALL INCLUDE, WITHOUT
LIMITATION, (A) ALL DIRECT AND INDIRECT COSTS INCURRED, PAID OR ACCRUED, (B) ALL
ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPTS, FEES OF EXPERTS, WITNESS
FEES, TRAVEL EXPENSES, FOOD AND LODGING EXPENSES WHILE TRAVELING, DUPLICATING
COSTS, PRINTING AND BINDING COSTS, TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE,
FREIGHT OR OTHER TRANSPORTATION FEES AND EXPENSES, (C) ALL OTHER DISBURSEMENTS
AND OUT-OF-POCKET EXPENSES, (D) AMOUNTS PAID IN SETTLEMENT, TO THE EXTENT NOT
PROHIBITED BY DELAWARE LAW, AND (E) REASONABLE COMPENSATION FOR TIME SPENT BY
INDEMNITEE FOR WHICH HE IS OTHERWISE NOT COMPENSATED BY THE COMPANY OR ANY THIRD
PARTY, ACTUALLY


 

2

--------------------------------------------------------------------------------


 


AND REASONABLY INCURRED IN CONNECTION WITH OR ARISING OUT OF A PROCEEDING,
INCLUDING A PROCEEDING BY INDEMNITEE TO ESTABLISH OR ENFORCE A RIGHT TO
INDEMNIFICATION UNDER THIS AGREEMENT, APPLICABLE LAW OR OTHERWISE.


 


1.5       “INDEPENDENT COUNSEL” SHALL MEAN A LAW FIRM OR A MEMBER OF A LAW FIRM
THAT NEITHER IS PRESENTLY NOR IN THE PAST FIVE YEARS HAS BEEN RETAINED TO
REPRESENT: (A) THE COMPANY, AN AFFILIATE OF THE COMPANY OR INDEMNITEE IN ANY
MATTER MATERIAL TO EITHER PARTY OR (B) ANY OTHER PARTY TO THE PROCEEDING GIVING
RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER. NOTWITHSTANDING THE FOREGOING,
THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE ANY PERSON WHO, UNDER THE
APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING WOULD HAVE A
CONFLICT OF INTEREST IN REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN AN
ACTION TO DETERMINE INDEMNITEE’S RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT.


 


1.6       “LIABILITIES” SHALL MEAN LIABILITIES OF ANY TYPE WHATSOEVER,
INCLUDING, BUT NOT LIMITED TO, JUDGMENTS OR FINES, ERISA OR OTHER EXCISE TAXES
AND PENALTIES, AND AMOUNTS PAID IN SETTLEMENT (INCLUDING ALL INTEREST,
ASSESSMENTS OR OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH ANY OF THE
FOREGOING) ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH A
PROCEEDING.


 


1.7       “DELAWARE LAW” MEANS THE DELAWARE GENERAL CORPORATION LAW, AS AMENDED
AND IN EFFECT FROM TIME TO TIME OR ANY SUCCESSOR OR OTHER STATUTES OF DELAWARE
HAVING SIMILAR IMPORT AND EFFECT.


 


1.8       “PROCEEDING” SHALL MEAN ANY PENDING, THREATENED OR COMPLETED ACTION,
HEARING, SUIT OR ANY OTHER PROCEEDING, WHETHER CIVIL, CRIMINAL, ARBITRATIVE,
ADMINISTRATIVE, INVESTIGATIVE OR ANY ALTERNATIVE DISPUTE RESOLUTION MECHANISM,
INCLUDING WITHOUT LIMITATION ANY SUCH PROCEEDING BROUGHT BY OR IN THE RIGHT OF
THE COMPANY.


 


2.     EMPLOYMENT RIGHTS AND DUTIES.  SUBJECT TO ANY OTHER OBLIGATIONS IMPOSED
ON EITHER OF THE PARTIES BY CONTRACT OR BY LAW, AND WITH THE UNDERSTANDING THAT
THIS AGREEMENT IS NOT INTENDED TO CONFER EMPLOYMENT RIGHTS ON EITHER PARTY WHICH
THEY DID NOT POSSESS ON THE DATE OF ITS EXECUTION, INDEMNITEE AGREES TO SERVE AS
A DIRECTOR OR OFFICER SO LONG AS HE IS DULY APPOINTED OR ELECTED AND QUALIFIED
IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE RESTATED CERTIFICATE OF
INCORPORATION (THE “CERTIFICATE”) AND BYLAWS (THE “BYLAWS”) OF THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY AND UNTIL SUCH TIME AS HE RESIGNS OR FAILS TO
STAND FOR ELECTION OR UNTIL HIS EMPLOYMENT TERMINATES. INDEMNITEE MAY FROM TIME
TO TIME ALSO PERFORM OTHER SERVICES AT THE REQUEST, OR FOR THE CONVENIENCE OF,
OR OTHERWISE BENEFITING THE COMPANY. INDEMNITEE MAY AT ANY TIME AND FOR ANY
REASON RESIGN OR BE REMOVED FROM SUCH POSITION (SUBJECT TO ANY OTHER CONTRACTUAL
OBLIGATION OR OTHER OBLIGATION IMPOSED BY OPERATION OF LAW), IN WHICH EVENT THE
COMPANY SHALL HAVE NO OBLIGATION UNDER THIS AGREEMENT TO CONTINUE INDEMNITEE IN
ANY SUCH POSITION.


 

 

3

--------------------------------------------------------------------------------


 


2.1       DIRECTORS’ AND OFFICERS’ INSURANCE.


 


(A)           THE COMPANY HEREBY COVENANTS AND AGREES THAT, SO LONG AS
INDEMNITEE SHALL CONTINUE TO SERVE AS A DIRECTOR OR OFFICER OF THE COMPANY AND
THEREAFTER SO LONG AS INDEMNITEE SHALL BE SUBJECT TO ANY POSSIBLE PROCEEDING,
THE COMPANY, SUBJECT TO SECTION 2.1(C), SHALL MAINTAIN DIRECTORS’ AND OFFICERS’
INSURANCE IN FULL FORCE AND EFFECT.


 


(B)           IN ALL POLICIES OF DIRECTORS’ AND OFFICERS’ INSURANCE, INDEMNITEE
SHALL BE NAMED AS AN INSURED IN SUCH A MANNER AS TO PROVIDE INDEMNITEE THE SAME
RIGHTS AND BENEFITS, SUBJECT TO THE SAME LIMITATIONS, AS ARE ACCORDED TO THE
COMPANY’S DIRECTORS OR OFFICERS MOST FAVORABLY INSURED BY SUCH POLICY.


 


3.     INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY INDEMNITEE TO THE FULLEST
EXTENT NOT PROHIBITED BY DELAWARE LAW AND THE PROVISIONS OF THE CERTIFICATE AND
BYLAWS OF THE COMPANY IN EFFECT ON THE DATE HEREOF, AND AS DELAWARE LAW, THE
CERTIFICATE AND BYLAWS MAY FROM TIME TO TIME BE AMENDED (BUT, IN THE CASE OF ANY
SUCH AMENDMENT, ONLY TO THE EXTENT SUCH AMENDMENT PERMITS THE COMPANY TO PROVIDE
BROADER INDEMNIFICATION RIGHTS THAN DELAWARE LAW, THE CERTIFICATE AND BYLAWS
PERMITTED THE COMPANY TO PROVIDE BEFORE SUCH AMENDMENT). THE RIGHT TO
INDEMNIFICATION CONFERRED IN THE CERTIFICATE SHALL BE PRESUMED TO HAVE BEEN
RELIED UPON BY INDEMNITEE IN SERVING OR CONTINUING TO SERVE THE COMPANY AS A
DIRECTOR OR OFFICER AND SHALL BE ENFORCEABLE AS A CONTRACT RIGHT. WITHOUT IN ANY
WAY DIMINISHING THE SCOPE OF THE INDEMNIFICATION PROVIDED BY THE CERTIFICATE AND
THIS SECTION 3, THE COMPANY WILL INDEMNIFY INDEMNITEE IF AND WHENEVER HE IS OR
WAS A WITNESS, PARTY OR IS THREATENED TO BE MADE A WITNESS OR A PARTY TO ANY
PROCEEDING, BY REASON OF THE FACT THAT HE IS OR WAS AN AGENT OR BY REASON OF
ANYTHING DONE OR NOT DONE, OR ALLEGED TO HAVE BEEN DONE OR NOT DONE, BY HIM IN
SUCH CAPACITY, AGAINST ALL EXPENSES AND LIABILITIES ACTUALLY AND REASONABLY
INCURRED BY INDEMNITEE OR ON HIS BEHALF IN CONNECTION WITH THE INVESTIGATION,
DEFENSE, SETTLEMENT OR APPEAL OF SUCH PROCEEDING. IN ADDITION TO, AND NOT AS A
LIMITATION OF, THE FOREGOING, THE RIGHTS OF INDEMNIFICATION OF INDEMNITEE
PROVIDED UNDER THIS AGREEMENT SHALL INCLUDE THOSE RIGHTS SET FORTH IN THE
REMAINDER OF THIS AGREEMENT.


 


4.     PAYMENT OF EXPENSES.


 


4.1       ALL EXPENSES INCURRED BY OR ON BEHALF OF INDEMNITEE SHALL BE ADVANCED
BY THE COMPANY TO INDEMNITEE WITHIN 20 DAYS AFTER THE RECEIPT BY THE COMPANY OF
A WRITTEN REQUEST FOR SUCH ADVANCE WHICH MAY BE MADE FROM TIME TO TIME, WHETHER
PRIOR TO OR AFTER FINAL DISPOSITION OF A PROCEEDING (UNLESS THERE HAS BEEN A
FINAL DETERMINATION BY A COURT OF COMPETENT JURISDICTION THAT INDEMNITEE IS NOT
ENTITLED TO BE INDEMNIFIED FOR SUCH EXPENSES). INDEMNITEE’S ENTITLEMENT TO
ADVANCEMENT OF EXPENSES


 

 

4

--------------------------------------------------------------------------------


 


SHALL INCLUDE THOSE INCURRED IN CONNECTION WITH ANY PROCEEDING BY INDEMNITEE
SEEKING A DETERMINATION, AN ADJUDICATION OR AN AWARD IN ARBITRATION PURSUANT TO
THIS AGREEMENT. THE REQUESTS SHALL REASONABLY EVIDENCE THE EXPENSES INCURRED BY
INDEMNITEE IN CONNECTION THEREWITH. INDEMNITEE HEREBY UNDERTAKES TO REPAY THE
AMOUNTS ADVANCED IF IT SHALL ULTIMATELY BE DETERMINED THAT INDEMNITEE IS NOT
ENTITLED TO BE INDEMNIFIED PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


4.2       NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, TO THE EXTENT
THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE IN DEFENSE OF ANY
PROCEEDING, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES AND LIABILITIES
ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION THEREWITH.


 


5.     PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.


 


5.1       WHENEVER INDEMNITEE BELIEVES THAT HE IS ENTITLED TO INDEMNIFICATION
PURSUANT TO THIS AGREEMENT, INDEMNITEE SHALL SUBMIT A WRITTEN REQUEST FOR
INDEMNIFICATION (THE “INDEMNIFICATION REQUEST”) TO THE COMPANY TO THE ATTENTION
OF THE CHIEF EXECUTIVE OFFICER WITH A COPY TO THE SECRETARY. THIS REQUEST SHALL
INCLUDE DOCUMENTATION OR INFORMATION WHICH IS NECESSARY FOR THE DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION AND WHICH IS REASONABLY AVAILABLE TO INDEMNITEE.
DETERMINATION OF INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION SHALL BE MADE NO
LATER THAN 60 DAYS AFTER RECEIPT OF THE INDEMNIFICATION REQUEST. THE CHIEF
EXECUTIVE OFFICER OR THE SECRETARY SHALL, PROMPTLY UPON RECEIPT OF INDEMNITEE’S
REQUEST FOR INDEMNIFICATION, ADVISE THE BOARD IN WRITING THAT INDEMNITEE HAS
MADE SUCH REQUEST FOR INDEMNIFICATION.


 


5.2       THE INDEMNIFICATION REQUEST SHALL SET FORTH INDEMNITEE’S SELECTION OF
WHICH OF THE FOLLOWING FORUMS SHALL DETERMINE WHETHER INDEMNITEE IS ENTITLED TO
INDEMNIFICATION:


 

(1)           A MAJORITY VOTE OF DIRECTORS WHO ARE NOT PARTIES TO THE ACTION
WITH RESPECT TO WHICH INDEMNIFICATION IS SOUGHT, EVEN THOUGH LESS THAN A QUORUM.

 

(2)           A WRITTEN OPINION OF AN INDEPENDENT COUNSEL (PROVIDED THERE ARE NO
SUCH DIRECTORS AS SET FORTH IN (1) ABOVE OR IF SUCH DIRECTORS AS SET FORTH IN
(1) ABOVE SO DIRECT OR THERE HAS BEEN A CHANGE OF CONTROL).

 

(3)           A MAJORITY VOTE OF THE STOCKHOLDERS AT A MEETING AT WHICH A QUORUM
IS PRESENT, WITH THE SHARES OWNED BY THE PERSON TO BE INDEMNIFIED NOT BEING
ENTITLED TO VOTE THEREON.

 

 

5

--------------------------------------------------------------------------------


 

(4)           THE COURT IN WHICH THE PROCEEDING IS OR WAS PENDING UPON
APPLICATION BY INDEMNITEE.

 

The Company agrees to bear any and all costs and expenses incurred by Indemnitee
or the Company in connection with the determination of Indemnitee’s entitlement
to indemnification by any of the above forums.

 


6.     PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.  NO INITIAL FINDING BY
THE BOARD, ITS COUNSEL, INDEPENDENT COUNSEL, ARBITRATORS OR THE STOCKHOLDERS
SHALL BE EFFECTIVE TO DEPRIVE INDEMNITEE OF THE PROTECTION OF THIS INDEMNITY,
NOR SHALL A COURT OR OTHER FORUM TO WHICH INDEMNITEE MAY APPLY FOR ENFORCEMENT
OF THIS INDEMNITY GIVE ANY WEIGHT TO ANY SUCH ADVERSE FINDING IN DECIDING ANY
ISSUE BEFORE IT. UPON MAKING A REQUEST FOR INDEMNIFICATION, INDEMNITEE SHALL BE
PRESUMED TO BE ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT AND THE COMPANY
SHALL HAVE THE BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN REACHING ANY
CONTRARY DETERMINATION. THE TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER,
SETTLEMENT, ARBITRATION AWARD OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE
OR ITS EQUIVALENT, SHALL NOT, OF ITSELF, (A) ADVERSELY AFFECT THE RIGHTS OF
INDEMNITEE TO INDEMNIFICATION EXCEPT AS INDEMNIFICATION MAY BE EXPRESSLY
PROHIBITED UNDER THIS AGREEMENT, (B) CREATE A PRESUMPTION THAT INDEMNITEE DID
NOT ACT IN GOOD FAITH AND IN A MANNER WHICH HE REASONABLY BELIEVED TO BE IN OR
NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY OR (C) WITH RESPECT TO ANY
CRIMINAL ACTION OR PROCEEDING, CREATE A PRESUMPTION THAT INDEMNITEE HAD
REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS UNLAWFUL.


 


7.                     REMEDIES OF INDEMNITEE IN CASES OF DETERMINATION NOT TO
INDEMNIFY OR TO ADVANCE EXPENSES.


 


7.1       IN THE EVENT THAT (A) AN INITIAL DETERMINATION IS MADE THAT INDEMNITEE
IS NOT ENTITLED TO INDEMNIFICATION, (B) ADVANCES FOR EXPENSES ARE NOT MADE WHEN
AND AS REQUIRED BY THIS AGREEMENT, (C) PAYMENT HAS NOT BEEN TIMELY MADE
FOLLOWING A DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION PURSUANT TO THIS
AGREEMENT OR (D) INDEMNITEE OTHERWISE SEEKS ENFORCEMENT OF THIS AGREEMENT,
INDEMNITEE SHALL BE ENTITLED TO A FINAL ADJUDICATION IN AN APPROPRIATE COURT OF
THE STATE OF DELAWARE OF HIS ENTITLEMENT TO SUCH INDEMNIFICATION OR ADVANCE.
ALTERNATIVELY, INDEMNITEE AT HIS OPTION MAY SEEK AN AWARD IN ARBITRATION. IF THE
PARTIES ARE UNABLE TO AGREE ON AN ARBITRATOR, THE PARTIES SHALL PROVIDE JUDICIAL
ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”) WITH A STATEMENT OF THE NATURE
OF THE DISPUTE AND THE DESIRED QUALIFICATIONS OF THE ARBITRATOR. JAMS WILL THEN
PROVIDE A LIST OF THREE AVAILABLE ARBITRATORS. EACH PARTY MAY STRIKE ONE OF THE
NAMES ON THE LIST, AND THE REMAINING PERSON WILL SERVE AS THE ARBITRATOR. IF
BOTH PARTIES STRIKE THE SAME PERSON, JAMS WILL SELECT THE ARBITRATOR FROM THE
OTHER TWO NAMES. THE ARBITRATION AWARD SHALL BE MADE WITHIN 90 DAYS FOLLOWING
THE DEMAND FOR ARBITRATION. EXCEPT AS SET FORTH HEREIN, THE PROVISIONS OF
DELAWARE LAW SHALL APPLY TO ANY SUCH ARBITRATION. THE COMPANY SHALL NOT OPPOSE
INDEMNITEE’S RIGHT TO SEEK ANY SUCH ADJUDICATION OR ARBITRATION AWARD. IN ANY
SUCH PROCEEDING OR ARBITRATION


 

 

6

--------------------------------------------------------------------------------


 


INDEMNITEE SHALL BE PRESUMED TO BE ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT AND THE COMPANY SHALL HAVE THE BURDEN OF PROOF TO OVERCOME THAT
PRESUMPTION.


 


7.2       AN INITIAL DETERMINATION, IN WHOLE OR IN PART, THAT INDEMNITEE IS NOT
ENTITLED TO INDEMNIFICATION SHALL CREATE NO PRESUMPTION IN ANY JUDICIAL
PROCEEDING OR ARBITRATION THAT INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF
CONDUCT FOR, OR IS OTHERWISE NOT ENTITLED TO, INDEMNIFICATION.


 


7.3       IF AN INITIAL DETERMINATION IS MADE OR DEEMED TO HAVE BEEN MADE
PURSUANT TO THE TERMS OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, THE COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN THE ABSENCE
OF (A) A MISREPRESENTATION OF A MATERIAL FACT BY INDEMNITEE IN THE REQUEST FOR
INDEMNIFICATION OR (B) A SPECIFIC FINDING (WHICH HAS BECOME FINAL) BY A COURT OF
COMPETENT JURISDICTION THAT ALL OR ANY PART OF SUCH INDEMNIFICATION IS EXPRESSLY
PROHIBITED BY LAW.


 


7.4       THE COMPANY AND INDEMNITEE AGREE HEREIN THAT A MONETARY REMEDY FOR
BREACH OF THIS AGREEMENT, AT SOME LATER DATE, WILL BE INADEQUATE, IMPRACTICABLE
AND DIFFICULT OF PROOF, AND FURTHER AGREE THAT SUCH BREACH WOULD CAUSE
INDEMNITEE IRREPARABLE HARM. ACCORDINGLY, THE COMPANY AND INDEMNITEE AGREE THAT
INDEMNITEE SHALL BE ENTITLED TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF TO
ENFORCE THIS AGREEMENT WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES OR
IRREPARABLE HARM. THE COMPANY AND INDEMNITEE FURTHER AGREE THAT INDEMNITEE SHALL
BE ENTITLED TO SUCH INJUNCTIVE RELIEF, INCLUDING TEMPORARY RESTRAINING ORDERS,
PRELIMINARY INJUNCTIONS AND PERMANENT INJUNCTIONS, WITHOUT THE NECESSITY OF
POSTING BOND OR OTHER UNDERTAKING IN CONNECTION THEREWITH. ANY SUCH REQUIREMENT
OF BOND OR UNDERTAKING IS HEREBY WAIVED BY THE COMPANY, AND THE COMPANY
ACKNOWLEDGES THAT IN THE ABSENCE OF SUCH A WAIVER, A BOND OR UNDERTAKING MAY BE
REQUIRED BY THE COURT.


 


7.5       THE COMPANY SHALL BE PRECLUDED FROM ASSERTING THAT THE PROCEDURES AND
PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND ENFORCEABLE. THE
COMPANY SHALL STIPULATE IN ANY SUCH COURT OR BEFORE ANY SUCH ARBITRATOR THAT THE
COMPANY IS BOUND BY ALL THE PROVISIONS OF THIS AGREEMENT AND IS PRECLUDED FROM
MAKING ANY ASSERTION TO THE CONTRARY.


 


7.6       EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH HIS REQUEST FOR
INDEMNIFICATION UNDER, SEEKING ENFORCEMENT OF OR TO RECOVER DAMAGES FOR BREACH
OF THIS AGREEMENT SHALL BE BORNE AND ADVANCED BY THE COMPANY.


 


8.     OTHER RIGHTS TO INDEMNIFICATION.  INDEMNITEE’S RIGHTS OF INDEMNIFICATION
AND ADVANCEMENT OF EXPENSES PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED
EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH INDEMNITEE MAY NOW OR IN THE FUTURE BE
ENTITLED UNDER


 

7

--------------------------------------------------------------------------------


 


APPLICABLE LAW, THE CERTIFICATE, THE BYLAWS, AN EMPLOYMENT AGREEMENT, A VOTE OF
STOCKHOLDERS OR DISINTERESTED DIRECTORS, INSURANCE OR OTHER FINANCIAL
ARRANGEMENTS OR OTHERWISE.


 


9.             LIMITATIONS ON INDEMNIFICATION.  NO INDEMNIFICATION PURSUANT TO
SECTION 3 SHALL BE PAID BY THE COMPANY NOR SHALL EXPENSES BE ADVANCED PURSUANT
TO SECTION 3:


 


9.1       INSURANCE.  TO THE EXTENT THAT INDEMNITEE IS REIMBURSED PURSUANT TO
SUCH INSURANCE AS MAY EXIST FOR INDEMNITEE’S BENEFIT. NOTWITHSTANDING THE
AVAILABILITY OF SUCH INSURANCE, INDEMNITEE ALSO MAY CLAIM INDEMNIFICATION FROM
THE COMPANY PURSUANT TO THIS AGREEMENT BY ASSIGNING TO THE COMPANY ANY CLAIMS
UNDER SUCH INSURANCE TO THE EXTENT INDEMNITEE IS PAID BY THE COMPANY. INDEMNITEE
SHALL REIMBURSE THE COMPANY FOR ANY SUMS HE RECEIVES AS INDEMNIFICATION FROM
OTHER SOURCES TO THE EXTENT OF ANY AMOUNT PAID TO HIM FOR THAT PURPOSE BY THE
COMPANY;


 


9.2           SECTION 16(B).  ON ACCOUNT AND TO THE EXTENT OF ANY WHOLLY OR
PARTIALLY SUCCESSFUL CLAIM AGAINST INDEMNITEE FOR AN ACCOUNTING OF PROFITS MADE
FROM THE PURCHASE OR SALE BY INDEMNITEE OF SECURITIES OF THE COMPANY PURSUANT TO
THE PROVISIONS OF SECTION 16(B) OR THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, AND AMENDMENTS THERETO OR SIMILAR PROVISIONS OF ANY FEDERAL, STATE OR
LOCAL STATUTORY LAW.


 


9.3           INDEMNITEE’S PROCEEDINGS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, IN CONNECTION WITH ALL OR ANY PART OF A PROCEEDING WHICH IS INITIATED
OR MAINTAINED BY OR ON BEHALF OF INDEMNITEE, OR ANY PROCEEDING BY INDEMNITEE
AGAINST THE COMPANY OR ITS DIRECTORS, OFFICERS, EMPLOYEES OR OTHER AGENTS,
UNLESS (A) SUCH INDEMNIFICATION IS EXPRESSLY REQUIRED TO BE MADE BY DELAWARE
LAW, (B) THE PROCEEDING WAS AUTHORIZED BY A MAJORITY OF THE DISINTERESTED
DIRECTORS OR (C) SUCH INDEMNIFICATION IS PROVIDED BY THE COMPANY, IN ITS SOLE
DISCRETION, PURSUANT TO THE POWERS VESTED IN THE COMPANY UNDER DELAWARE LAW.


 


10.   DURATION AND SCOPE OF AGREEMENT; BINDING EFFECT.  THIS AGREEMENT SHALL
CONTINUE SO LONG AS INDEMNITEE SHALL BE SUBJECT TO ANY POSSIBLE PROCEEDING
SUBJECT TO INDEMNIFICATION BY REASON OF THE FACT THAT HE IS OR WAS AN AGENT AND
SHALL BE APPLICABLE TO PROCEEDINGS COMMENCED OR CONTINUED AFTER EXECUTION OF
THIS AGREEMENT, WHETHER ARISING FROM ACTS OR OMISSIONS OCCURRING BEFORE OR AFTER
SUCH EXECUTION. THIS AGREEMENT SHALL BE BINDING UPON THE COMPANY AND ITS
SUCCESSORS AND ASSIGNS (INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS
OR ASSETS OF THE COMPANY) AND SHALL INURE TO THE BENEFIT OF INDEMNITEE AND HIS
SPOUSE, ASSIGNS, HEIRS, DEVISEES, EXECUTORS, ADMINISTRATORS AND OTHER LEGAL
REPRESENTATIVES.


 


11.   NOTICE BY INDEMNITEE AND DEFENSE OF CLAIMS.  INDEMNITEE AGREES PROMPTLY TO
NOTIFY THE COMPANY IN WRITING UPON BEING SERVED WITH ANY SUMMONS, CITATION,
SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION OR OTHER DOCUMENT RELATING TO ANY
MATTER WHICH MAY


 

8

--------------------------------------------------------------------------------


 


BE SUBJECT TO INDEMNIFICATION HEREUNDER, WHETHER CIVIL, CRIMINAL, ARBITRATIVE,
ADMINISTRATIVE OR INVESTIGATIVE; BUT THE OMISSION SO TO NOTIFY THE COMPANY WILL
NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO INDEMNITEE IF SUCH
OMISSION DOES NOT ACTUALLY PREJUDICE THE COMPANY’S RIGHTS AND, IF SUCH OMISSION
DOES PREJUDICE THE COMPANY’S RIGHTS, IT WILL RELIEVE THE COMPANY FROM LIABILITY
ONLY TO THE EXTENT OF SUCH PREJUDICE; NOR WILL SUCH OMISSION RELIEVE THE COMPANY
FROM ANY LIABILITY WHICH IT MAY HAVE TO INDEMNITEE OTHERWISE THAN UNDER THIS
AGREEMENT. WITH RESPECT TO ANY PROCEEDING THE COMPANY WILL BE ENTITLED TO
PARTICIPATE THEREIN AT ITS OWN EXPENSE;


 


12.   CONTRIBUTION.  IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN
CIRCUMSTANCES IN WHICH THE INDEMNIFICATION PROVIDED FOR IN THIS AGREEMENT IS
HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO INDEMNITEE IN
WHOLE OR PART:


 


12.1     WITH RESPECT TO ANY CLAIM IN WHICH THE COMPANY IS JOINTLY LIABLE WITH
INDEMNITEE (OR WOULD BE IF JOINED IN THE CLAIM) SHALL IN THE FIRST INSTANCE PAY
THE ENTIRETY OF THE AMOUNT OF EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS
PAID IN SETTLEMENT AND SHALL WAIVE ANY RIGHT OF CONTRIBUTION FROM INDEMNITEE.


 


12.2     IN THE EVENT THAT SUBPARAGRAPHS 12.1 OF THIS PARAGRAPH IS HELD
UNENFORCEABLE FOR ANY REASON, THE COMPANY SHALL , AFTER TAKING INTO ACCOUNT,
AMONG OTHER THINGS, CONTRIBUTIONS BY OTHER DIRECTORS AND OFFICERS OF THE COMPANY
PURSUANT TO INDEMNIFICATION AGREEMENTS OR OTHERWISE, AND, IN THE ABSENCE OF
PERSONAL ENRICHMENT, ACTS OF INTENTIONAL FRAUD OR DISHONESTY OR CRIMINAL CONDUCT
ON THE PART OF INDEMNITEE, CONTRIBUTE TO THE PAYMENT OF INDEMNITEE’S LOSSES TO
THE EXTENT THAT, AFTER OTHER CONTRIBUTIONS ARE TAKEN INTO ACCOUNT, SUCH LOSSES
EXCEED: (I) IN THE CASE OF A DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
WHO IS NOT AN OFFICER OF THE COMPANY OR ANY OF SUCH SUBSIDIARIES, THE AMOUNT OF
FEES PAID TO THE DIRECTOR FOR SERVING AS A DIRECTOR DURING THE 12 MONTHS
PRECEDING THE COMMENCEMENT OF THE PROCEEDING; OR (II) IN THE CASE OF A DIRECTOR
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WHO IS ALSO AN OFFICER OF THE COMPANY
OR ANY OF SUCH SUBSIDIARIES, THE AMOUNT SET FORTH IN CLAUSE (I) PLUS 5% OF THE
AGGREGATE CASH COMPENSATION PAID TO SAID DIRECTOR FOR SERVICE IN SUCH
OFFICE(S) DURING THE 12 MONTHS PRECEDING THE COMMENCEMENT OF THE PROCEEDING; OR
(III) IN THE CASE OF AN OFFICER OF THE CORPORATION OR ANY OF ITS SUBSIDIARIES,
5% OF THE AGGREGATE CASH COMPENSATION PAID TO SUCH OFFICER FOR SERVICE IN SUCH
OFFICE(S) DURING THE 12 MONTHS PRECEDING THE COMMENCEMENT OF SUCH PROCEEDING.


 


12.3     IN THE EVENT THAT SUBPARAGRAPHS 12.1 AND 12.2 ARE HELD UNENFORCEABLE
FOR ANY REASON, WITH RESPECT TO ANY CLAIM IN WHICH THE COMPANY IS JOINTLY LIABLE
WITH INDEMNITEE (OR WOULD BE IF JOINED IN THE CLAIM), THE COMPANY SHALL
CONTRIBUTE TO THE AMOUNT OF EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS
PAID IN SETTLEMENT AS APPROPRIATE TO REFLECT: (I) THE RELATIVE BENEFITS RECEIVED
BY THE COMPANY, ON THE ONE HAND, AND INDEMNITEE, ON THE OTHER HAND, FROM THE
TRANSACTION FROM WHICH


 

9

--------------------------------------------------------------------------------


 


THE CLAIM AROSE, AND (II) THE RELATIVE FAULT OF THE COMPANY, ON THE ONE HAND,
AND OF INDEMNITEE, ON THE OTHER, IN CONNECTION WITH THE EVENTS WHICH RESULTED IN
SUCH EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT, AS
WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE
COMPANY, ON THE ONE HAND, AND OF INDEMNITEE, ON THE OTHER, SHALL BE DETERMINED
BY REFERENCE TO, AMONG OTHER THINGS, THE PARTIES’ RELATIVE INTENT, KNOWLEDGE,
ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT THE CIRCUMSTANCES
RESULTING IN SUCH EXPENSES AND LIABILITIES.


 


13.   ESTABLISHMENT OF TRUST.  UPON A CHANGE OF CONTROL OF THE COMPANY, THE
COMPANY OR ITS SUCCESSOR OR ASSIGN SHALL ESTABLISH A TRUST (THE “TRUST”) FOR THE
BENEFIT OF THE INDEMNITEE, THE TRUSTEE (THE “TRUSTEE”) OF WHICH SHALL BE CHOSEN
BY THE COMPANY AND WHICH IS REASONABLY ACCEPTABLE TO THE INDEMNITEE. THEREAFTER,
FROM TIME TO TIME, UPON RECEIPT OF A WRITTEN REQUEST FROM INDEMNITEE, THE
COMPANY SHALL FUND THE TRUST IN AMOUNTS SUFFICIENT TO SATISFY ANY AND ALL
LIABILITIES AND EXPENSES REASONABLY ANTICIPATED AT THE TIME OF SUCH REQUEST FOR
WHICH THE COMPANY MAY INDEMNIFY INDEMNITEE HEREUNDER. THE AMOUNT OR AMOUNTS TO
BE DEPOSITED IN THE TRUST PURSUANT TO THE FOREGOING FUNDING OBLIGATION SHALL BE
DETERMINED BY MUTUAL AGREEMENT OF THE INDEMNITEE AND THE COMPANY OR, IF THE
COMPANY AND THE INDEMNITEE ARE UNABLE TO REACH SUCH AN AGREEMENT, BY INDEPENDENT
COUNSEL SELECTED JOINTLY BY THE COMPANY AND THE INDEMNITEE.  THE TERMS OF THE
TRUST SHALL PROVIDE THAT EXCEPT UPON THE CONSENT OF THE INDEMNITEE AND THE
COMPANY, (I) THE TRUST SHALL NOT BE REVOKED OR THE PRINCIPAL THEREOF INVADED,
WITHOUT THE WRITTEN CONSENT OF THE INDEMNITEE, (II) THE TRUSTEE SHALL ADVANCE TO
THE INDEMNITEE, WITHIN 20 DAYS OF A REQUEST BY THE INDEMNITEE, ANY AND ALL
EXPENSES, THE INDEMNITEE HEREBY AGREEING TO REIMBURSE THE TRUSTEE OF THE TRUST
FOR ALL EXPENSES SO ADVANCED IF A FINAL DETERMINATION IS MADE BY A COURT IN A
FINAL ADJUDICATION FROM WHICH THERE IS NO FURTHER RIGHT OF APPEAL THAT THE
INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED UNDER THIS AGREEMENT, (III) THE
TRUST SHALL CONTINUE TO BE FUNDED BY THE COMPANY IN ACCORDANCE WITH THE FUNDING
OBLIGATIONS SET FORTH IN THIS SECTION, (IV) THE TRUSTEE SHALL PROMPTLY PAY TO
THE INDEMNITEE ANY AMOUNTS TO WHICH THE INDEMNITEE SHALL BE ENTITLED PURSUANT TO
THIS AGREEMENT, AND (V) ALL UNEXPENDED FUNDS IN THE TRUST SHALL REVERT TO THE
COMPANY UPON A FINAL DETERMINATION BY INDEPENDENT COUNSEL SELECTED BY INDEMNITEE
OR A COURT OF COMPETENT JURISDICTION THAT INDEMNITEE HAS BEEN FULLY INDEMNIFIED
WITH RESPECT TO THE PROCEEDING GIVING RISE TO THE FUNDING OF THE TRUST UNDER THE
TERMS OF THIS AGREEMENT.


 


14.   MISCELLANEOUS PROVISIONS.


 


14.1     SEVERABILITY, PARTIAL INDEMNITY.  IF ANY PROVISION OR PROVISIONS OF
THIS AGREEMENT (OR ANY PORTION THEREOF) SHALL BE HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON WHATEVER:
(A) SUCH PROVISION SHALL BE LIMITED OR MODIFIED IN ITS APPLICATION TO THE
MINIMUM EXTENT NECESSARY TO AVOID THE INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
OF SUCH PROVISION; (B) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY; AND (C) TO THE FULLEST EXTENT


 

10

--------------------------------------------------------------------------------


 


POSSIBLE, THE PROVISIONS OF THIS AGREEMENT SHALL BE CONSTRUED SO AS TO GIVE
EFFECT TO THE INTENT MANIFESTED BY THE PROVISION (OR PORTION THEREOF) HELD
INVALID, ILLEGAL OR UNENFORCEABLE. IF INDEMNITEE IS ENTITLED UNDER ANY PROVISION
OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR SOME OR A PORTION OF ANY
EXPENSES OR LIABILITIES OF ANY TYPE WHATSOEVER INCURRED BY HIM IN THE
INVESTIGATION, DEFENSE, SETTLEMENT OR APPEAL OF A PROCEEDING BUT NOT ENTITLED TO
ALL OF THE TOTAL AMOUNT THEREOF, THE COMPANY SHALL NEVERTHELESS INDEMNIFY
INDEMNITEE FOR SUCH TOTAL AMOUNT EXCEPT AS TO THE PORTION THEREOF FOR WHICH IT
HAS BEEN DETERMINED PURSUANT TO SECTION 5 HEREOF THAT INDEMNITEE IS NOT
ENTITLED.


 


14.2     IDENTICAL COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE AN ORIGINAL
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. ONLY ONE
SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM ENFORCEABILITY IS SOUGHT NEEDS
TO BE PRODUCED TO EVIDENCE THE EXISTENCE OF THIS AGREEMENT.


 


14.3     INTERPRETATION OF AGREEMENT.  IT IS UNDERSTOOD THAT THE PARTIES HERETO
INTEND THIS AGREEMENT TO BE INTERPRETED AND ENFORCED SO AS TO PROVIDE
INDEMNIFICATION TO INDEMNITEE TO THE FULLEST EXTENT NOT NOW OR HEREAFTER
PROHIBITED BY LAW.


 


14.4     HEADINGS.  THE HEADINGS OF THE SECTIONS AND PARAGRAPHS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE PART OF, THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 


14.5     PRONOUNS.  USE OF THE MASCULINE PRONOUN SHALL BE DEEMED TO INCLUDE USE
OF THE FEMININE PRONOUN WHERE APPROPRIATE.


 


14.6     MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF
THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY BOTH OF THE
PARTIES TO THIS AGREEMENT. NO WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE
DEEMED TO CONSTITUTE A WAIVER OF ANY OF THE PROVISIONS HEREOF (WHETHER OR NOT
SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER. NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS EXECUTED IN WRITING.


 


14.7     NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF
(I) DELIVERED BY HAND AND RECEIPTED FOR BY THE PARTY TO WHOM SAID NOTICE OR
OTHER COMMUNICATION SHALL HAVE BEEN DIRECTED OR (II) MAILED BY CERTIFIED OR
REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD BUSINESS DAY AFTER THE DATE
ON WHICH IT IS SO MAILED:


 


 


(A)


 


IF TO INDEMNITEE, TO:


 


 


 


 

 

 

 

[Insert name, address, and phone of

 

 

 

 

 

 

 

Indemnitee]

11

--------------------------------------------------------------------------------


 


 


(B)


 


IF TO THE COMPANY TO:


 


 


 


 

 

 

 

HESKA CORPORATION

 

 

 

3760 Rocky Mountain Avenue

 

 

 

Loveland, Colorado 80538

 

 

 

Attention: Chief Executive Officer

 

 

 

Telephone:

 

(970) 493-7272

 

 

 

Telefax:

 

(970) 619-3003

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

HESKA CORPORATION

 

 

 

3760 Rocky Mountain Avenue

 

 

 

Loveland, Colorado 80538

 

 

 

Attention: Secretary

 

 

 

Telephone:

 

(970) 493-7272

 

 

 

Telefax:

 

(970) 619-3003

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 


14.8     GOVERNING LAW.  THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, AS APPLIED TO CONTRACTS BETWEEN DELAWARE RESIDENTS ENTERED INTO AND TO
BE PERFORMED ENTIRELY WITHIN DELAWARE.


 


14.9     CONSENT TO JURISDICTION.  THE COMPANY AND INDEMNITEE EACH HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE
FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR PROCEEDING WHICH ARISES OUT OF
OR RELATES TO THIS AGREEMENT AND AGREE THAT ANY ACTION INSTITUTED UNDER THIS
AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF THE STATE OF DELAWARE.


 


14.10   ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO, AND THERE ARE NO OTHER AGREEMENTS, CONTRACTS OR
UNDERSTANDING BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT, EXCEPT AS SPECIFICALLY REFERRED TO HEREIN OR AS PROVIDED IN
SECTIONS 8 AND 2 HEREOF.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective on the day and year first above written.

 

12

--------------------------------------------------------------------------------


 

 

HESKA CORPORATION

 

 

 

 

By:

 

 

Name:

Robert B. Grieve

 

 

 

 

Title:

Chairman of the Board and

 

 

Chief Executive Officer

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Signature of [Indemnitee]

 

 

13

--------------------------------------------------------------------------------